Title: To George Washington from John McDowell, 13 August 1798
From: McDowell, John
To: Washington, George



Sir,
Annapolis [Md.] Augt 13th 1798

When I returned to Annapolis last Saturday, I had the honour to receive your letter of the 30th Ulto inclosing one hundred and five dollars to defray the expences of Mr Custis. I have paid off all the accounts, except that of Mr Stuart, who is not in town at present; and transmit them to you, with the receipts on them as you desired. There remains in my hands a small ballance, which shall be applied, as you may direct when he returns.
I feel much pleasure in having it in my power to give you more favourable accounts of Mr Custis, than when I wrote to you before. He has of late been much more attentive to business; and has applied himself to the study of Euclid with such advantage, that he is now pretty well acquainted with as much of the elements, as is usually read in our schools. I now begin to entertain a much better opinion of his abilities than I did at first, and am persuaded that nothing but attention and persevering diligence are necessary to enable him to acquire a very respectable share of knowledge of any

kind. Should he be possessed of these requisite qualities, of which I do not despair, I flatter myself he may be in time the man you wish to see him. I intended, after he had finished Euclid, that he should learn trigonometry and some branches of practical mathemati[c]s, which would now be easy & agreeable to him. When the weighty and important concerns, the pressure of which you must feel at this time, will permit you to attend to it, I shall be glad to have your thoughts on the course of studies, which you wish Mr Custis to pursue, and extremely happy, if I can carry it into effect so as to answer your wishes in any degree. With entire respect, I am, Sir, Your most Obedt & Humbe Servt

Jno. McDowell

